Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	The present application is a continuation of a family of applications that include a parent application no. 16/862,787.
	Currently, claims 1-20 are pending an examined below.

Information Disclosure Statement (IDS)
	Information disclosure statement submitted on 12/14/2018 (“12-14-18 IDS”) is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the 12-14-18 IDS is being considered by the examiner. 

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in a first application no. 14/616,995 filed on 02/09/2015 of the family of applications. 

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: DISPLAY DEVICE HAVING AT LEAST FOUR OVERLAPPING DISPLAY PANELS [[AND ELECTRONIC DEVICE]].

	 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Section 2173.02.I. of the MPEP provides the following guidance on how pre-issuance claims under examination are construed differently than patented claims:
Patented claims are not given the broadest reasonable interpretation during court proceedings involving infringement and validity, and can be interpreted based on a fully developed prosecution record. While "absolute precision is unattainable" in patented claims, the definiteness requirement "mandates clarity." Nautilus, Inc. v. Biosig Instruments, Inc., 527 U.S. __, 134 S. Ct. 2120, 2129, 110 USPQ2d 1688, 1693 (2014). A court will not find a patented claim indefinite unless the claim interpreted in light of the specification and the prosecution history fails to "inform those skilled in the art about the scope of the invention with reasonable certainty." Id. at 1689.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

The Office does not interpret claims when examining patent applications in the same manner as the courts. In re Packard, 751 F.3d 1307, 1312, 110 USPQ2d 1785, 1788 (Fed. Cir. 2014); In re Morris, 127 F.3d 1048, 1054, 44 USPQ2d 1023, 1028 (Fed. Cir. 1997); In re Zletz, 893 F.2d 319, 321-22 (Fed. Cir. 1989). The Office construes claims by giving them their broadest reasonable interpretation during prosecution in an effort to establish a clear record of what the applicant intends to claim. Such claim construction during prosecution may effectively result in a lower threshold for ambiguity than a court's determination. Packard, 751 F.3d at 1323-24, 110 USPQ2d at 1796-97 (Plager, J., concurring). However, applicant has the ability to amend the claims during prosecution to ensure that the meaning of the language is clear and definite prior to issuance or provide a persuasive explanation (with evidence as necessary) that a person of ordinary skill in the art would not consider the claim language unclear. In re Buszard, 504 F.3d 1364, 1366 (Fed. Cir. 2007)( claims are given their broadest reasonable interpretation during prosecution "to facilitate sharpening and clarifying the claims at the application stage"); see also In re Yamamoto, 740 F.2d 1569, 1571 (Fed. Cir. 1984); In re Zletz, 893 F.2d 319, 322, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989). 
	Here, the claim 5 is indefinite for two reasons: First, it is unclear what is meant by "[Symbol font/0x7F]" in "100 [Symbol font/0x7F] m or more." Second, any number of possibilities of [Symbol font/0x7F] that include a centimeter, millimeter, meter, etc. would render the claimed range of "1 mm or less and 100 [Symbol font/0x7F]m or more" unclear. 
	
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
	Figs. 11, 2A-2C, 3 and 4 of De Kok (Pub. No. US 2013/0201637 A1 to De Kok et al.) has been provided to clarify on the record what De Kok teaches:
[AltContent: textbox (R2)][AltContent: textbox (R3)][AltContent: textbox (FD3)][AltContent: arrow][AltContent: arrow][AltContent: textbox (FD1)][AltContent: arrow][AltContent: textbox (FD4)][AltContent: arrow][AltContent: textbox (FD2)]
    PNG
    media_image2.png
    400
    413
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    589
    468
    media_image3.png
    Greyscale



    PNG
    media_image4.png
    182
    329
    media_image4.png
    Greyscale


[AltContent: textbox (R2)][AltContent: textbox (R3 (contains electrical connector 28))][AltContent: arrow][AltContent: arrow]
    PNG
    media_image5.png
    197
    215
    media_image5.png
    Greyscale




	Regarding independent claim 1, De Kok teaches a display device (see Fig. 1, 3 and 4 above. See also Fig. 2) comprising:
	a first flexible display panel FD1;
	a second flexible display panel FD2;
	a third flexible display panel FD3;
	a fourth flexible display panel FD4;
	wherein each of the first flexible display panel to the fourth flexible display panel FD1, FD2, FD3, FD4 comprises a first region 10 configured to display an image (see Fig. 3), a second region R2 having a light-transmitting property (Fig. 3 shows light transmitting through the foil 20.), and a third region R3 (para [0065] - "In the embodiment shown the electrical connectors 24, 28 each comprise an electrically conductive track. Fig. 4 as annotated above in light of Fig. 2C shows a region with electrical connector 28.) provided with a first flexible printed circuit (FPC) (the electrical connectors 24, 28 are further flexible due to being on a flexible foil 20.),
	wherein in each of the first flexible display panel to the fourth flexible display panel FD1, FD2, FD3, FD4 the first region 10 is positioned between the second region R2 and the third region R3,
	wherein the first region 10 of the first flexible display panel FD1 overlaps with each of the second region R2 of the second flexible display panel FD2 and the second region R2 of the third flexible display panel FD3, but does not overlap with the second region R2 of the fourth flexible display panel FD4 (see Fig. 1 in light of the annotated Fig. 4),
	wherein the first region 10 of the second flexible display panel FD2 overlaps with the second region R2 of the fourth flexible display panel FD4, 
	wherein the first region 10 of the third flexible display panel FD3 overlaps with the second region R2 of the fourth flexible display panel FD4, but does not overlap with the second region R2 of the second flexible display panel FD2,
	wherein the first region 10 of the first flexible display panel FD1 overlaps with the second region R2 of the second flexible display panel FD2, and
	wherein the third region R3 of each of the first flexible display panel to the fourth flexible display panel FD1, FD2, FD3, FD4 has a curved region (see Fig. 2B). 
Nevertheless, independent claim 1 is allowed, because the prior art of record, singularly or in combination, fails to disclose or suggest, in combination with the other claimed elements in claim 1, the first region of the third flexible display panel that overlaps with the second region of the first flexible display panel.
Claims 2-4, 6 and 7 are allowed, because they depend from the allowed independent claim 1. 
But for the pending 35 U.S.C. 112(b) rejection of claim 5 would be allowable. 

Conclusion
 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Patent No. US 8,344,389 B2 to Farquhar et al.
Patent No. US 6,642,542 B1 to Shimoda et al.
Pub. No. US 2015/0028316 A1 to Kojima et al.
Pub. No. US 2004/0256977 A1 to Aston

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL JUNG whose telephone number is (408) 918-7554. The examiner can normally be reached 8:30 A.M. to 7 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on (571) 272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL JUNG/Primary Examiner, Art Unit 2895                                                                                                                                                                                                        27 September 2022


    
        
            
        
            
        
            
        
            
        
            
    

    
        1 Fig. 1 and Fig. 4 each has been annotated to further clarity.